DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 11/22/2021. The application is now in condition for allowance. 


Allowable Subject Matter
Claims 1-27 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 24 and 27 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “A system for warming a steam-driven power generation system including: a main boiler, the main boiler operative to generate steam; and a mixer with an input fluidly coupled to the main boiler; a plurality of steam pipes, the plurality of steam pipes in combination with a flash tank operable to receive heated water and steam from one of the main boiler and  the mixer at the first temperature and a first pressure and flash it to steam at a lower pressure, the flash tank operable to provide the steam at the lower pressure to the first section of the turbine” as claimed in claim 1, which technologically differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 24:
The prior art of record does not teach “A method of warming a power generation system, having a boiler system including: a main boiler and a mixer, the main boiler operative to generate steam and the mixer with an input fluidly coupled to the main boiler, the method comprising: operably connecting a flow of steam to at least a first section of a turbine operable to receive steam at a first temperature; operably connecting an output of the first section of the turbine to at least one of an input to the main boiler and an input of the mixer for carrying heated steam at a second temperature thereto when the main boiler is inoperative in combination with operably connecting a flash tank to receive heated water and steam from one of the main boiler and the mixer at the first temperature and a first pressure and flash it to steam at a lower pressure, the flash tank operable to provide the steam at the lower pressure to the first section of the turbine.” as claimed in claim 24, which technologically differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 24.
Regarding Claim 27:
The prior art of record does not teach “A system for warming a steam-driven power generation system, including: a main boiler, the main boiler operative to generate steam; and a mixer with an input fluidly coupled to the main boiler; a plurality of steam pipes, the plurality of steam pipes having a first steam pipe and a second steam pipe; a turbine having at least a first section operable to receive steam, wherein an input to the first section of the turbine is fluidly connected via the first steam pipe to an output of at least one of the main boiler and the mixer and operable to carry steam from the boiler system at a first temperature to the first section of the turbine in combination with a flash tank operable to receive heated water and steam from one of the main boiler and the mixer at the first temperature and a first pressure and flash it to steam at a lower pressure, the flash tank operable to provide the steam at the lower pressure to the first section of the turbine; and a thermal energy storage system, the thermal energy storage system operably connected to at least the main boiler or the mixer and operable to transfer heat to the main boiler.” as claimed in claim 27, which technologically differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 27.
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAFIQ MIAN/Primary Examiner, Art Unit 3746 
December 29, 2021